[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER FOR DISTRIBUTION OF FUNDS
It is hereby ordered that the Escrow Agent distribute the remaining proceeds, including interest, from the sale of the parties' marital residence, as follows:
(1) To Marianne Risser —                          $355,115.57;
(2) To Ivy, Barnum and O'Mara, Trustee for Burton Risser —                       $460,398.07;
(3) To Leggette, Brashiers and Graham —           $  4,015.26;
(4) To Karen L. Williams, Esq. —                  $    350.00 -------------------------  Total                                         $819,878.90
Any sum held by the Escrow Agent in excess of said total is to be distributed as follows:
To Marianne Risser, seventy percent (70%) thereof, and; to Ivy, Barnum and O'Mara, Trustee for Burton Risser — thirty percent, (30%) thereof.
Any sum to be distributed to Marianne Risser and Burton Risser is conditioned upon their providing the Escrow Agent with any information required for the lawful distribution of said funds according to the Revenue and Tax laws of these United States.
Counsel for the defendant is directed to implement this order by delivering a certified copy of the same to the Escrow Agent, in not less than twenty days from the date of entry of this order.
JOHN F. KAVANEWSKY, JR., JUDGE